Citation Nr: 1623746	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-17 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from April 1984 to April 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the RO in St. Petersburg, Florida.

The Veteran requested a Decision Review Officer hearing on the July 2012 VA Form 9.  Also, in a September 2012 VA Form 646, his representative stated that he would present additional evidence at a "Travel Board" hearing.  However, in telephone correspondence with the RO, reduced to writing in a February 2014 VA Conference Report, the Veteran withdrew his request for a DRO hearing and also stated that he did not want a Board hearing.  

In October 2014, the Board remanded the issues of entitlement to service connection for diabetes mellitus and sleep apnea for additional evidentiary development.  In a September 2015 rating decision, the RO granted service connection for diabetes, the full benefit sought on appeal with respect to that issue.  The appeal of the sleep apnea claim has since been returned to the Board for further appellate action.  

In October 2014, the Board also denied entitlement to service connection for hypertension, an issue on appeal at that time.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2015). 


FINDING OF FACT

Sleep apnea is not related to service or to a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not incurred in service and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The presumption diseases do not include sleep apnea or other sleep disorders.  

Service treatment records reveal no treatment for, or diagnosis of, sleep apnea, and no complaint of symptoms associated with sleep apnea.  The report of medical examination at service separation on January 26, 2004, reveals that all systems were clinically normal with the exception of the abdomen, which was abnormal for obesity.  The report of medical history completed concurrent with the examination includes the Veteran's statement that he had no history of, or current, shortness of breath or cough at night.  The service treatment records provide probative evidence that the Veteran did not have sleep apnea during service.  

After service, Primary Care notes dated in December 9, 2004, March 10, 2005, June 14, 2005, February 24, 2006, February 26, 2007, and March 6, 2007, reveal that examination findings for the mouth and throat were negative (VBMS records 01/06/2006, 08/15/2006, 09/28/2006, 04/11/2007, 10/09/2007).  A VA respiratory examination in September 2006 makes no mention of sleep apnea symptoms.  VA problem lists do not mention sleep apnea until February 2007.  An October 18, 2006, sleep study includes a diagnosis of severe obstructive sleep apnea (Virtual VA record 06/08/2012).  

The Veteran filed his initial service connection claim in November 2003, listing bilateral knee disorders and anemia; however, he did not mention sleep apnea.  In June 2004, he filed another claim listing 12 additional issues, but did not mention sleep apnea.  The Veteran filed the current claim of entitlement to service connection for sleep apnea in December 2009, more than five years after service separation.  

Inaction regarding filing a claim for service connection is not necessarily indicative of the absence of symptomatology.  However, it reasonable to expect that, when an individual files a service connection claim listing multiple issues, he is presenting a comprehensive list of issues for which he is experiencing symptoms.  In other words, the Veteran demonstrated as early as November 2003 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in several other instances where he believed himself entitled to benefits.  In such circumstances, it is reasonable to expect a complete reporting of issues.  Thus, the Veteran's inaction regarding a claim for sleep apnea, when viewed in the context of action regarding several other claims, may reasonably be interpreted as indicative of either the lack of symptomatology at that time, or the lack of a belief on the Veteran's part that such symptomatology was related to service.  

A VA examination in May 2010 provides findings supportive of a post-service onset of symptoms.  That report notes that the circumstances and initial manifestations sleep apnea occurred around 2006 when the Veteran began noticing too much sleepiness during the day and was not sleeping well at nights.  His primary physician ordered a sleep study which revealed he had sleep apnea.  Since then, he was started on continuous positive airway pressure therapy (CPAP).  The examiner opined that the Veteran's sleep apnea was not caused by or a result of his service-connected bronchial asthma and was not permanently aggravated by his service-connected bronchial asthma.  The rationale was that obstructive sleep apnea is a disorder characterized by obstruction and or repetitive collapse of the upper airway while asthma is a condition that is caused by airway hyperresponsiveness and inflammation of the airway, which is a totally different entity.

A supplemental VA opinion was obtained in January 2015 to include consideration of various treatises cited by the Veteran's representative in written informal hearing presentations.  For reference purposes, those treatises are fully cited in the Board's remand instructions and in the January 2015 examination report and will not be set out again here.  After reviewing the medical history and the cited articles, the examiner opined that the Veteran's sleep apnea is less likely as not (less than 50/50 probability) caused by service, nor had its onset during service.  The rationale was that there is no evidence found in the service treatment records of any complaints or problems with regard to sleep impairment, loud snoring, or shortness of breath while sleeping.  The examiner also opined that sleep apnea is less likely as not (less than 50/50 probability) caused by or aggravated by his service-connected bronchial asthma.  The rationale was that the Veteran's asthma had consistently been stable and without treatment up to 2006 when he was given medication, and that his last pulmonary function test had been normal.  According to the examiner, bronchial asthma and sleep apnea can influence each other, but they are not the direct cause or etiologic factor of each other.  The mechanism implied in each one is different, since each one has a different physiopathology involved.  One is due to obstruction of the airway (sleep apnea) by means of structural problems, usually when the soft tissue in the rear of the throat collapses and closes during sleep.  When a person is awake, the throat muscles help keep the airway stiff and open so air can flow into the lungs.  In a person with asthma, there is an inflammation of the mucosa of the bronchial tree and this is what causes the wheezing and the difficulty to breath due to the inflammation.  This is the primary relationship which these two conditions share, since when you have asthma and you fall asleep, the collapse of the airway due to the sleep apnea can get worse with the inflammation of the asthma, but this only happens during sleep, because when the person is awake, the collapse of the airway does not happen.  

The examiner cited to the "Michael J. Breus" article, Asthma-A Risk Factor for Sleep Apnea??  According to this article, there are several risk factors associated with obstructive sleep apnea that are long-standing and well known.  They include lifestyle and health factors such as obesity or excess body weight, high-blood pressure, and alcohol and tobacco use, as well as genetic and demographic factors such as family history of the disease, being older, and being male.  The examiner noted that this veteran does have most of this risk factors...like being obese and not only obese, he has morbid obesity, which is in more than 50 percent of the cases the major risk factor for the development of sleep apnea.  He has also been a smoker, male gender, and has diabetes mellitus type 2, which is another risk factor for developing sleep apnea.  All of these mentioned risk factors outweigh asthma since his asthma has always been in control.

There is no medical opinion that purports to relate the Veteran's sleep apnea to service or to his service-connected asthma.  With regard to medical treatise evidence, the United States Court of Appeals for Veterans' Claims (Veterans Court) has held that a medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin, 11 Vet. App. 509.  

In this case, however, the medical text evidence submitted in support of an etiologic relationship between asthma and sleep apnea is not accompanied by the medical opinion of a medical professional specifically addressing the Veteran's medical circumstances.  Indeed, this evidence has been reviewed by a medical professional who found that it did not support the Veteran's assertions.  For these reasons, the Board must find that the medical text evidence does not contain the specificity to constitute competent evidence of the claimed medical nexus.  

The Veteran has also cited several articles which address a relationship between diabetes mellitus and sleep apnea.  The Board has reviewed these articles as cited in the informal hearing presentation.  However, these articles essentially discuss the commonality of comorbid presentations of sleep apnea and diabetes mellitus, and also asthma.  In essence, having one of these diagnoses can increase the likelihood of having the others.  Indeed, the articles appear to focus on reverse relationship as is contended here, i.e., that sleep apnea can aggravate diabetes by increasing blood sugar during sleep disordered-breathing.  The articles cited do not purport to establish a relationship between diabetes mellitus and the causation or aggravation of sleep apnea.  

The Board acknowledges the statement in the January 2015 addendum opinion that diabetes mellitus type II is a risk factor for developing sleep apnea.  The Veteran is service-connected for diabetes mellitus, type II.  However, the examiner's statement is not a conclusive opinion in favor of this relationship.  It is simply an acknowledgment that there are many risk factors for sleep apnea, but that asthma is not among them.  The statement does not establish an approximate balance of the evidence regarding a secondary service connection relationship between diabetes mellitus and sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

The only conclusively stated evidence in favor of a relationship between asthma or diabetes and sleep apnea comes from the Veteran's lay assertions.  Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a structural airway disease, such as obstructive sleep apnea, to his service-connected asthma or diabetes, is not the equivalent of relating a broken bone to a concurrent injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of sleep apnea, and the inherently medical question of how the distinct diagnosis of a restrictive lung disease, such as asthma, or an endocrine disorder, such as diabetes, may have contributed to bring about or worsen sleep apnea.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed sleep apnea and the service-connected asthma or diabetes.  

As the only competent evidence regarding the essential element of a nexus (causation or aggravation) between the current sleep apnea and the Veteran's service-connected asthma finds that there is no etiologic relationship, the Board finds that a preponderance of the evidence is against this element.  

Based on the facts found and discussed above, the Board concludes that service connection for sleep apnea is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claim, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board has considered whether another remand is necessary to request an opinion regarding a relationship between the Veteran's sleep apnea and his service-connected diabetes mellitus in light of the reference in the January 2015 opinion to diabetes being a risk factor for sleep apnea.  However, an etiology opinion must be viewed in its full context.  Lee v. Brown, 10 Vet. App. 336 (1997).  The Board finds that, in the context of the entire January 2015 opinion, the examiner did not intend to address an etiologic relationship between diabetes mellitus and sleep apnea.  The examiner was clearly and explicitly discussing the fact that there are numerous and diverse risk factors for sleep apnea and that asthma is not among them.  Indeed, the term "risk factor" does not imply an etiologic relationship.  While the Board acknowledges the low threshold to trigger the duty to obtain a medical opinion, McLendon v. Nicholson, 20 Vet. App. 79 (2006), in light of the rather tenuous association suggested in this instance, the Board finds an additional opinion is not necessary even under the low threshold of McLendon.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's October 2014 remand instructions by obtaining an addendum opinion regarding whether sleep apnea had onset in service or was caused or aggravated by the Veteran's service-connected asthma.  The examiner provided the requested opinion and included a rationale that considered numerous medical treatises identified by the Veteran.  


ORDER

Service connection for sleep apnea is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


